Citation Nr: 0842423	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependents' Educational Assistance (DEA), 
pursuant to 38 U.S.C.A., Chapter 35.

3. Entitlement to service connection for lung cancer, for the 
purpose of paying accrued benefits.


REPRESENTATION

Appellant represented by:	John Cameron, Attorney at Law




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military duty from May 1951 to 
October 1953.  He died in December 2003.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for the veteran's cause of death, entitlement to 
DEA, and entitlement to accrued benefits.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The veteran died in December 2003.  His death certificate 
listed the immediate cause of his death as non cell lung 
cancer.

3.  At the time of his death, the veteran was service-
connected for pulmonary tuberculosis, rated as noncompensable 
(zero percent) disabling.

4.  Lung cancer began many years after service, was not the 
result of service or any incident of service, and was not 
shown to be secondary to the veteran's service-connected 
pulmonary tuberculosis residuals.

5.  Evidence of record does not indicate that the veteran 
died of a service-connected disability or died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability.

6.  In an April 2002 rating decision, the RO denied the 
veteran's claim for service connection for lung cancer; 
although notified of the denial, the veteran did not initiate 
an appeal.

7.  The objective and probative medical evidence of record at 
the time of the veteran's death preponderates against a 
finding that lung cancer began in service or within one year 
following service, nor is it causally or etiologically 
related to a service connected pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2008).

2.  The criteria for Dependents' Educational Assistance 
(DEA), pursuant to 38 U.S.C.A., Chapter 35, have not been 
met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2008).

3.  For purposes of accrued benefits, lung cancer was not 
incurred in or aggravated by active service, nor may a 
malignant tumor be presumed to have been incurred in service, 
nor is lung cancer proximately due to, or the result of 
service connected pulmonary tuberculosis. 38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 5103-5103A, 5107, 5121 (West 
2002 & Supp 2007)); 38 C.F.R. 3.303, 3.307, 3.309, 3.310, 
3.1000 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claims for service connection 
for the veteran's cause of death, DEA, and accrued benefits 
were received in December 2003.  Thereafter, she was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in January 2004.  This letter notified the appellant of 
VA's responsibilities in obtaining information to assist her 
in completing her claims, identified the appellant's duties 
in obtaining information and evidence to substantiate her 
claims, and provided other pertinent information regarding 
VCAA.  Thereafter, the claims were reviewed and a statement 
of the case (SOC) was issued in February 2005.  The appellant 
was again notified of the provisions of the VCAA by the RO in 
correspondence dated in March 2005.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error did not affect 
the essential fairness of the adjudication.  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant and her attorney throughout 
the appeal reflect that the appellant understood all of the 
elements of VCAA notification.  Id.  Statements of the 
appellant and her attorney, to include multiple written 
statements, indicate that the appellant is clearly aware of 
the evidence and information required to substantiate a DIC 
claim.  As such, the record reflects that the appellant and 
her attorney had actual knowledge of the information and 
evidence needed to substantiate the claim for service 
connection for the cause of the veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
The veteran's service treatment records, private treatment 
records, and VA treatment records have been obtained and 
associated with his claims file.  The appellant was also 
provided with a VA medical opinion in May 2004.

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claims, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claims.

Entitlement to Service Connection for the Veteran's Cause of 
Death

The appellant and her attorney contend that the veteran's 
service-connected pulmonary tuberculosis residuals were a 
contributory cause of his death.

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2008).  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  See 38 C.F.R. § 3.312(c) 
(2008).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records reflect that beginning in September 
1952, the veteran was treated with antibiotics for active, 
moderately advanced pulmonary tuberculosis.  Following 
October 1953 medical board proceedings, the veteran was 
discharged from service and placed on a temporary disability 
retirement list (TDRL).

Following service, the veteran was granted service connection 
for moderately advanced and active pulmonary tuberculosis and 
assigned a 100 percent rating, effective from November 1953.  
Thereafter, in a July 1954 rating decision, the RO assigned 
the following ratings for the veteran's service-connected 
pulmonary tuberculosis, reclassified as minimal and inactive:  
100 percent from November 1, 1953 to June 21, 1956; 50 
percent from June 22, 1956 to June 21, 1959; 30 percent from 
June 22, 1959 to June 21, 1964; and a noncompensable (zero 
percent) from June 22, 1964.

A June 1954 VA final hospitalization summary showed that the 
veteran was hospitalized for treatment of pulmonary 
tuberculosis from October 1953 to June 1954 and listed a 
discharge diagnosis of minimal pulmonary tuberculosis, 
inactive for two months.  A November 1954 special TB Review 
Board report reflected a diagnosis of chronic, minimal 
pulmonary tuberculosis.  VA clinical records dated in June 
1955 and June 1956 show continued diagnoses of inactive, 
moderately advanced pulmonary tuberculosis. 

Thereafter, there are no medical records regarding treatment 
for pulmonary tuberculosis or, for that matter, any lung 
pathology, for over 40 years.  A November 2000 private 
radiology report from K.H., M.D. revealed a mass in right 
paratracheal area that probably represents a carcinoma.  A 
November 2000 X-ray report from that physician revealed a 
highly suspicious mass in the right upper lobe consistent 
with bronchogenic carcinoma as well as a smaller suspicious 
mass in the left lower lobe adjacent to the 5th and 6th ribs.  
Private medical records dated in November 2000 include the 
veteran's history of being a pack-a-day smoker for 40 years, 
until he quit smoking three years earlier.  

An August 2001 private treatment record from Kirkland Clinic 
detailed that the veteran was receiving chemo-radial therapy 
for stage 1B non-small cell lung cancer.  

In an April 2002 VA respiratory disorders examination report, 
a VA nurse indicated that she had reviewed the veteran's 
claims file and conducted a physical examination of the 
veteran.  She listed diagnoses of pulmonary tuberculosis in 
remission, chronic obstructive pulmonary disease, and Stage 
1B non-small cell lung cancer and opined that the veteran's 
tuberculosis was not likely to have caused or contributed to 
his development of lung cancer.  Thereafter, the examination 
report was reviewed and signed by a VA physician.

Additional statements dated in September 2002 and October 
2003 from K. H., M.D. show diagnoses of non-small cell 
carcinoma of the right upper lobe, deep venous thrombosis of 
the right upper extremity, and malnutrition.  

In a November 2003 statement associated with the veteran's 
claims file after his death in December 2003, a private 
physician identified as S.L.D., M.D. indicated that he had 
treated the veteran for stage-IV non-small cell lung cancer 
prior to his death.  After reviewing the veteran's service 
medical records and additional medical records in his 
possession, the physician opined that the veteran's 
tuberculosis likely weakened his lungs and did play a role in 
making him more susceptible to death from non-small cell lung 
cancer.  

The veteran's death certificate lists the immediate cause of 
his death in December 2003 as non cell lung cancer. 

In an additional May 2004 VA medical opinion, H.G.M., M.D., a 
physician identified as that Montgomery RO Medical Officer, 
reviewed the veteran's file and opined that the veteran's 
service-connected tuberculosis was not related to his non-
small cell carcinoma.  He also listed the causes of non-small 
cell carcinoma as smoking, passive smoking, asbestos 
exposure, radon exposure, HIV infection, and other 
environmental agents exposure. 

As an initial matter, the appellant does not contend, nor is 
there a factual basis in the record, that lung cancer was 
incurred during service, or manifested as a chronic disease 
within a year thereafter, or for several decades after his 
discharge from service in 1953.  Service treatment records 
show no findings of lung cancer.  Post-service medical 
evidence of record first shows findings of lung cancer in 
2000, many years after the veteran's separation from active 
service.  Thus, there is no basis upon which to conclude that 
the veteran's non cell lung cancer was incurred in or 
aggravated during military service, including on a 
presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).

In this case, it is uncontroverted that the veteran was rated 
as noncompensable for residuals of pulmonary tuberculosis at 
the time of his death.  Post-service medical evidence also 
clearly shows that the veteran was treated for lung cancer.  
However, persuasive and competent medical evidence of record 
does not indicate that the veteran's service-connected 
pulmonary tuberculosis residuals were a contributory cause of 
his death from non cell lung cancer.

The Board finds the most probative evidence of record to be 
the medical opinions rendered by the VA nurse and physician 
in April 2002 and by the Montgomery RO Medical Officer in May 
2004.  These VA treatment providers provided comprehensive 
opinions concerning the possible contribution of pulmonary 
tuberculosis to the veteran's development of lung cancer 
after thoroughly reviewing the veteran's claims file.  The VA 
nurse (and reviewing VA physician) opined that the veteran's 
tuberculosis is not likely to have caused or contributed to 
his development of lung cancer.  The Montgomery RO Medical 
Officer opined that the veteran's service-connected 
tuberculosis was not related to his non-small cell carcinoma 
as well as provided a conclusive list of causes of non-small 
cell lung carcinoma, which did not include pulmonary 
tuberculosis.

By contrast, the veteran's private physician did not indicate 
that he had reviewed the veteran's claims file when rendering 
his November 2003 opinion.  His November 2003 statement 
simply stated that he had reviewed the veteran's service 
medical records and additional medical records in his 
possession.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis).  In addition, the Board 
points out that the November 2003 opinion from S.L.D., M.D. 
does not clearly establish that the veteran's service-
connected pulmonary tuberculosis contributed substantially or 
materially to his cause of death from lung cancer.  Rather, 
his opinion simply states that veteran's tuberculosis likely 
weakened his lungs and played a role in making him more 
susceptible to death from non-small cell lung cancer.

Under these circumstances, the Board concludes that the VA 
medical opinions dated in April 2002 and May 2004 constitute 
the most probative (persuasive) evidence on the question of 
whether the veteran's service-connected pulmonary 
tuberculosis residuals were a contributory cause of his 
death.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence.") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board acknowledges the appellant and her attorney's 
contentions that the veteran's service-connected pulmonary 
tuberculosis residuals were a contributory cause of his 
death.  However, the record does not show that the appellant 
or her attorney has the medical expertise that would render 
competent their statements as to the relationship between the 
veteran's military service, his service-connected pulmonary 
tuberculosis residuals, and his cause of death.  These 
opinions alone cannot meet the burden imposed by 38 C.F.R. § 
3.312 with respect to the relationship between events 
incurred during service, service-connected disability 
residuals, and the etiology of his fatal disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159(a) (2008).

Based on the evidence discussed above, the Board finds that 
there is no medical evidence in the claims file which 
establishes that the veteran's service-connected pulmonary 
tuberculosis either caused or materially contributed to his 
cause of death.

Entitlement to DEA

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1)(B); 38 
C.F.R. § 21.3021(a)(2).

As noted above, the Board has determined that the veteran did 
not die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Consequently, 
the appellant does not meet eligibility criteria for 
entitlement to DEA benefits.  See 38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3021.

Entitlement to Accrued Benefits

In this case, in October 2003, the veteran filed a petition 
to reopen his claim for service connection for lung cancer.  
The veteran died December 2003, and the petition to reopen 
his claim for service connection for lung cancer was pending 
at his death.

After the veteran's death, in December 2003, the appellant 
filed a claim for accrued benefits, indicating that she 
wished to continue the claim that was pending at the 
veteran's death.

Although a veteran's claims terminate with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claims by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000 (2006).  Here, the appellant, the veteran's surviving 
spouse, has advanced the same new and material evidence claim 
for service connection for lung cancer, which the veteran had 
pending at the time of his death.

In December 2003, Congress amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, these changes apply only to deaths 
occurring on or after the date of enactment, December 16, 
2003.  As the veteran died before the date of enactment, this 
change does not apply in this case and is noted only for 
information purposes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (2003) (codified 
at 38 U.S.C. § 5121(a) (West 2002 & Supp. 2007).

A claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  See 38 C.F.R. § 
3.1000(d)(5) (2008).

In a claim for accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death.  There is an exception for outstanding 
service medical records or VA records, as they are considered 
to be in the constructive possession of VA at the time of 
death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993).

In March 2001, the veteran filed a claim for service 
connection for lung cancer.  In an April 2002 rating 
decision, the RO denied the veteran's claim, finding that 
evidence did not show that lung cancer was related to the 
veteran's service-connected tuberculosis or incurred during 
service.  Although notified of the April 2002 denial, the 
veteran did not initiate an appeal of this determination.  As 
such, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

The veteran attempted to reopen his claim for service 
connection for lung cancer in October 2003.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the April 2002 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the April 2002 denial 
includes an October 2003 statement from the veteran 
discussing his intention to open a new claim for service 
connection for lung cancer.  Statements dated in September 
2002 and October 2003 from K. H., M.D. show diagnoses of non-
small cell carcinoma of the right upper lobe, deep venous 
thrombosis of the right upper extremity, and malnutrition 
were also added to the record after the April 2002 rating 
decision.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for lung 
cancer, as none of the evidence addresses the basis for the 
April 2002 denial.  Based upon a comprehensive review of the 
record, the Board finds the evidence added to the claims file 
since the April 2002 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  New 
evidence added to the record clearly does not include any 
findings that the veteran's lung cancer was related to his 
service-connected tuberculosis or incurred during service, 
which was the basis for the prior determination.  In 
addition, unsupported lay statements from the veteran, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim where, as here, the claim turns on a medical 
matter.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for lung cancer has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
April 2002 denial of the claim for service connection for 
lung cancer remains final.  As new and material evidence has 
not been received to reopen the veteran's finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As the Board finds that new and material evidence has not 
been submitted to reopen the veteran's claim for entitlement 
to service connection for lung cancer, the appellant's claim 
for accrued benefits must be denied.  

All Claims

For the foregoing reasons, the claims of entitlement to 
service connection for the veteran's cause of death, 
entitlement to DEA, and entitlement to accrued benefits, must 
be denied.  In arriving at the decision to deny the claims, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.

Entitlement to Dependents' Educational Assistance (DEA), 
pursuant to 38 U.S.C.A., Chapter 35, is denied.

For purposes of accrued benefits, service connection for lung 
cancer is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


